USDC IN/ND case 3:20-cv-00412-DRL-MGG document 1 filed 05/20/20 page 1 of 5


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION


  CANDACE MACE,                      )
                                     )
       Plaintiff,                    )
                                     )
               v.                    )                  Cause No. 3:20-cv-412
                                     )
  JOHN RAY, /d/b/a 7-11 CORPORATION, )
                                     )
       Defendant.                    )



                                     COMPLAINT

         Plaintiff Candace Mace, by counsel, respectfully makes her Complaint for

  Damages and avers as follows:


                                       Nature of Case

  1.     Plaintiff seeks to vindicate her rights Under the Americans with Disabilities Act

         against a store owner who ejected her from his premises because she was

         accompanied by a service dog.


                                         Jurisdiction

  2.     This Court has original subject matter jurisdiction of the federal questions

         presented pursuant to 28 U.S.C. § 1333 and § 1343. Plaintiff’s causes of action

         arise under the Americans with Disabilities Act.

  3.     Venue is proper in the South Bend Division because the Defendant resides in this

         division and the events complained of occurred in this division.
USDC IN/ND case 3:20-cv-00412-DRL-MGG document 1 filed 05/20/20 page 2 of 5


                                            Parties

  4.    Candace Mace is an adult U.S. citizen who resides in St. Joseph County, Indiana.

  5.    John Ray is an adult U.S. citizen who resides St. Joseph County, Indiana.



                                             Facts

  6.    Candace Mace (“Mace”) is disabled in that she suffers from epilepsy and

        impaired hearing.

  7.    To assist her with her disabilities, Mace travels with a service dog, Clea, a golden

        retriever.

  8.    Mace entered the 7-Eleven store located on 112 East Catalpa Street in

        Mishawaka, Indian on August 21, 2019 accompanied by her Clea.

  9.    She went to the store to purchase a drink and to obtain change in order to

        purchase fare to ride the municipal bus.

  10.   Mace, who had recently adopted the service dog, had patronized the store several

        times accompanied by Clea without incident.

  11.   But on August 21st after she entered the store she was confronted by John Ray

        (“Ray”), the store owner, who told her that her dog was not permitted in the store

        and that she must leave immediately.

  12.   Mace told Ray that the dog was a service animal and that she just wanted to

        purchase a drink and leave, but Ray angrily told her to leave immediately and

        threatened to call the police if she did not.
USDC IN/ND case 3:20-cv-00412-DRL-MGG document 1 filed 05/20/20 page 3 of 5


  13.   Mace offered to show Ray a card explaining that Clea was a service dog permitted

        by law to accompany her because she is epileptic, but Ray stated that he did not

        believe she was an epileptic and reiterating that she had to leave.

  14.   But because she still needed change for bus fare, she asked another customer if he

        could make change for her.

  15.   When Ray saw Mace talking to the other customer he told the customer to ignore

        her and called the police.

  16.   Officers from the Mishawaka Police Department arrived and briefly detained

        Mace, explaining to her that she had been trespassed from the 7-Eleven because

        the owner would not permit her service dog near his food products.

  17.   The officers told Mace to leave the store and she did so.

  18.   Mace has been damaged by the denial of service at a public accommodation.



                                       Legal Claims

  19.   Ray denied Mace the use of a public accommodation due to her disability.
USDC IN/ND case 3:20-cv-00412-DRL-MGG document 1 filed 05/20/20 page 4 of 5




                                              Relief

  20.    Plaintiff seeks all relief allowable by law, including back pay, front pay,

         reinstatement, and compensatory and punitive damages, and attorneys fees.




         WHEREFORE, Plaintiff prays that the Court will enter judgment against

  Defendants and in favor of Plaintiff, and grant Plaintiff all just and proper relief.




                                                 Respectfully submitted,




                                                 /s/ Jeffrey S. McQuary, 16791-49
                                                 BROWN TOMPKINS LORY
                                                 608 E. Market Street
                                                 Indianapolis, IN 46202
                                                 317/631-6866
USDC IN/ND case 3:20-cv-00412-DRL-MGG document 1 filed 05/20/20 page 5 of 5


                              CERTIFICATE OF SERVICE

         I certify that the foregoing was filed on August 19, 2016 A.D. using the Court’s

  CM/ECF system and is available to all counsel of record using the same.


                                               /s/ Jeffrey S. McQuary, 16791-49




  BROWN TOMPKINS LORY
  608 East Market Street
  Indianapolis, IN 46202
  Telephone: (317) 631-6866
  Facsimile: (317) 685-2329
  jmcquary@btlmlaw.com
